Exhibit 2.1 Executive Version ASSET PURCHASE AGREEMENT BY AND BETWEEN KRG ACQUISITIONS CO, LLC; IGNITE RESTAURANT GROUP, INC., IGNITE RESTAURANT GROUP – RSC LLC, JOE’S CRAB SHACK, LLC, JOE’S CRAB SHACK – MARYLAND, LLC, JCS MONMOUTH MALL – NJ, LLC, JCS DEVELOPMENT, LLC, JOE’S CRAB SHACK – REDONDO BEACH, INC., JOE’S CRAB SHACK – ANNE ARUNDEL MD, LLC, BHTT ENTERTAINMENT, LLC, BRICK HOUSE DEVELOPMENT, LLC, AND IGNITE RESTAURANTS – NEW JERSEY, LLC June 5, 2017 ASSET PURCHASE AGREEMENT THIS ASSET PURCHASE AGREEMENT , dated as of June5, 2017 (this “ Agreement ”), is entered into by and between KRG Acquisitions Co, LLC (“ Purchaser ”), on the one hand, and Ignite Restaurant Group, Inc. (a Delaware corporation); Ignite Restaurant Group – RSC LLC; Ignite Restaurants – New Jersey, LLC; Brick House Development, LLC; JCS Monmouth Mall – NJ, LLC; JCS Development, LLC (each a Delaware limited liability company); Joe’s Crab Shack, LLC (a Texas limited liability company); Joe’s Crab Shack – Redondo Beach, Inc. (a California corporation); Joe’s Crab Shack – Anne Arundel MD, LLC; Joe’s Crab Shack – Maryland, LLC (each a Maryland limited liability company); and BHTT Entertainment, LLC (a Texas limited liability company) (each a “ Seller ” and, collectively, “ Sellers ”), on the other hand. Purchaser and Sellers are sometimes individually referred to in this Agreement as a “ Party ” and collectively as the “ Parties .” RECITALS: WHEREAS , Sellers operate a portfolio of two restaurant brands, Joe’s Crab Shack and Brick House Tavern + Tap, consisting of both company-owned and franchised locations, which offer a variety of high-quality food and beverages in a casual, high-energy atmosphere (the “ Business ”); WHEREAS , Sellers desire to sell, transfer, convey, assign and deliver the Purchased Assets (as defined below) and to assign the Assumed Liabilities (as defined below), and Purchaser desires to purchase, take delivery of, and acquire such Purchased Assets and to assume such Assumed Liabilities, upon the terms and subject to the conditions set forth herein; WHEREAS , Sellers shall file voluntary petitions for relief under chapter 11 of title 11 of the United States Code (the “ Bankruptcy Code ”) in the United States Bankruptcy Court for the Southern District of Texas (Houston Division) (the “ Bankruptcy Court ”), which shall commence a Chapter 11 bankruptcy case for each Seller (the “ Bankruptcy Cases
